Title: From George Washington to John Paterson, 4 January 1783
From: Washington, George
To: Paterson, John


                        
                            Sir
                            Head Quarters Newburgh Janry 4th 1783
                        
                        I have received your favor of the 2nd respecting the distribution for the Recruits of the Masstts Line.
                        Some time ago the Secretary at War took measures to confine the Recruiting Service in Virginia and
                            Pennsylvania to the Infantry alone—and I am, clearly of opinion for the reasons by which he was actuated as well as for
                            some others, that under our present circumstances & prospects, the augmentation of the Infantry in every State is at
                            least as important as that of the Cavalry or Artillery can be, if not more so—you will therefore, continue to have a ninth
                            part only of the Recruits of your State attached to the Masstts Regt of Artillery until further Orders—& will
                            transmit a Copy of this Letter to Col. Crane for his information. I am Sir Your Most Obed Servt
                    